Case 5:20-cv-01274-JLS-KK Document 19 Filed 03/22/21 Page 1 of 1 Page ID #:903




 1
 2
 3
 4
 5
                                                            JS-6
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ROBERT RUSSELL GREEN,                       Case No. EDCV 20-1274-JLS (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    CRAIG KOENIG, WARDEN, ET AL.,
14                              Respondents.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   Dated: March 22, 2021
                                              HONORABLE JOSEPHINE L. STATON
23                                            United States District Judge
24
25
26
27
28
